DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt et al (US 2015/0328628) in view of Miyazawa et al (US 4,822,917) and/or Olivier (US 3,547,964).
The instant claims are drawn to a process for treating a hydroformylation catalyst solution comprising rhodium, a polyphosphoramidite ligand/degradation products, wherein the catalyst solution is used in a process to hydroformylate an olefin, said method comprising contacting the catalyst solution with a peroxide.

Diebolt et al do not teach treatment of the catalyst solution with a peroxide compound; however, Miyazawa et al teach a process for the hydroformylation of an olefin, wherein the process is conducted in the presence of a catalyst system comprising rhodium and an organic phosphorus ligand.  Specifically, Miyazawa et al teach that the catalyst system may be stabilized by converting the organophosphorus ligand to its oxide, i.e. by treating a reaction mixture comprising the catalyst with a peroxide compound, e.g. benzoyl peroxide, hydrogen peroxide, t-butyl peroxide, etc. (col. 5, line 36 to col. 7, line 15).  The treated catalyst may be recycled to the hydroformylation zone.
Olivier teaches that catalyst compositions useful in hydroformylation reactions, comprising a metal, e.g. rhodium, and ligand, may be recovered by treatment with a peroxide, at temperatures between 25° C and 200° C (abstract; col. 4, line 61 to col. 9, line 25).
In view of the combined reference teachings, a person of ordinary skill in the art would have been taught that transition metal/organophosphine catalyst systems used in hydroformylation reactions may undergo metal and/or ligand degradation due to the environment of a hydroformylation reaction.  Such a person is taught by Miyazawa et al and/or Olivier that such catalyst systems may be treated with a peroxide compound to stabilize the catalyst, thereby minimizing degradation thereof.  As such, the instant claims are rendered obvious by the combined reference teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622